19-12346-shl        Doc 474       Filed 08/20/21 Entered 08/20/21 15:49:41          Main Document
                                               Pg 1 of 2



Michael S. Weinstein, Esq.
GOLENBOCK EISEMAN ASSOR
 BELL & PESKOE LLP
711 Third Avenue, 17th Floor
New York, New York 10017
Telephone: (212) 907-7300
Facsimile: (212) 754-0330

Counsel for Jonathan L. Flaxer,
Plan Administrator for Liddle & Robinson, L.L.P..

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :   Chapter 11
                                                               :
LIDDLE & ROBINSON, L.L.P.,                                     :   Case No. 19-12346 (SHL)
                                                               :
                           Liquidating Debtor.                 :
                                                               :
---------------------------------------------------------------X

            NOTICE OF (A) ENTRY OF ORDER CONFIRMING THE
    CHAPTER 11 TRUSTEE’S SECOND AMENDED PLAN OF LIQUIDATION FOR
     LIDDLE & ROBINSON, L.L.P., (B) OCCURRENCE OF EFFECTIVE DATE,
             AND (C) BAR DATE FOR FILING CERTAIN CLAIMS

        1.     Confirmation of the Plan. On July 30, 2021, the United States Bankruptcy
Court for the Southern District of New York (the “Court”) entered its Findings of Fact,
Conclusions of Law, and Order Confirming the Chapter 11 Trustee’s Second Amended Plan of
Liquidation for Liddle & Robinson, L.L.P. and Granting Related Relief (the “Confirmation
Order”). Unless otherwise defined herein, capitalized terms used in this Notice shall have the
meaning ascribed to such terms in the Chapter 11 Trustee’s Second Amended Plan of
Liquidation for Lehr Construction Corp., dated July 19, 2021 (as may be amended or
supplemented, the “Plan”). Copies of the Confirmation Order and Plan are available upon
written request to counsel for the Plan Administrator, Golenbock Eiseman Assor Bell & Peskoe
LLP, 711 Third Avenue, 17th Floor, New York, New York 10017 (Attn.: Heather Maxwell).
The documents may also be examined by any party-in-interest at Office of the Clerk of the
Court, United States Bankruptcy Court for the Southern District of New York, 1 Bowling Green,
New York, New York 10004, during normal business hours. These documents are also available
from the Bankruptcy Court’s website at http://www.nysb.uscourts.gov (a PACER account is
required).

       2.     Effective Date. The conditions to consummation of the Plan set forth in
Paragraph 13.2 of the Plan were satisfied on August 14, 2021. In accordance with the terms of


                                                    1
3828587.2
19-12346-shl      Doc 474     Filed 08/20/21 Entered 08/20/21 15:49:41            Main Document
                                           Pg 2 of 2



the Plan, the Plan became effective on August 14, 2021 (the “Effective Date”). All references in
the Plan and the Confirmation Order to the Effective Date are to August 14, 2021.

            3.   Bar Dates.

                (a)     Bar Date for Certain Ordinary Administrative Claims. In accordance with
Paragraph 4 of the Confirmation Order, all requests for payment of or proofs of claim with
respect to Ordinary Administrative Claims (as defined in the Plan) incurred after June 30, 2020
and that were not previously filed with the Court must be filed with the Court no later than thirty
(30) days after the Effective Date (the “Administrative Claims Bar Date”) or be forever barred.
Any untimely filed request for payment of or proofs of claim with respect to an Ordinary
Administrative Claim shall be disallowed automatically without the need for any objection from
the Plan Administrator or the Liquidating Debtor. Objections to timely filed requests for
payment of or proof of claims with respect to Ordinary Administrative Claims must be filed
within six (6) months after the Effective Date. If no timely objection is interposed, and if
approval of the Court is not required by the Plan, the Bankruptcy Code, or other applicable law,
rule or regulation, then such Ordinary Administrative Claim shall be Allowed. If a timely
objection to the allowance of an Ordinary Administrative Claim is interposed, or if approval of
the Court is required by the Plan, the Bankruptcy Code, or other applicable law, rule or
regulation, then such Ordinary Administrative Claim shall be Allowed only upon entry of an
order of the Court.

               (b)     Bar Date for Administrative Claims of Professional Persons. “In
accordance with Paragraph 5 of the Confirmation Order, all applications or requests for payment
by Professional Persons (as defined in the Plan) must be filed no later than thirty (30) days after
the Effective Date (the “Administrative Claims Bar Date”) or be forever barred. Any
Professional Person that previously filed a proof of claim for its Administrative Claim must file
an application or request for payment in accordance with the Bankruptcy Code. The
commissions, fees and expenses of Professional Person(s) shall be paid in accordance with, and
as soon as practicable after entry of, an order(s) of the Court approving such commission, fees
and expenses.

Dated: New York, New York
       August 20, 2021
                                              GOLENBOCK EISEMAN ASSOR BELL
                                              & PESKOE LLP

                                              By: /s/ Michael S. Weinstein
                                                      Michael S. Weinstein, Esq.
                                                      711 Third Avenue, 17th Floor
                                                      New York, New York 10017
                                                      (212) 907-7300

                                              Counsel for Jonathan L. Flaxer,
                                              Plan Administrator for Liddle & Robinson, L.L.P..



                                             2
3828587.2
